DETAILED ACTION
This action is in response to the amendment  filed 01/06/2022 for application 16/481,672. Claims 1-6 have been amended and claims 10 and 11 are new. Claims 1-11 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the generator" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the feature value generation device" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Note: Claim 7 is also rejected for having the same limitations as claim 4.

Claims 2, 3, and 5-11 are rejected as being dependent on a rejected base claim without curing any of the deficiencies.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.


Regarding claim 1, 
Step 1 Analysis: Claim 1 is directed to a process, which falls within one of the four statutory categories. 
Step 2A Prong 1 Analysis: Claim 1 recites, in part, generate vectors whose elements are feature values of data items collected at a plurality of timings from a target of anomaly detection, so as to normalize or standardize the vectors based on a set of predetermined vectors, a learning unit configured to learn the predetermined vectors so as to output a learning result and a detector configured to detect, for each of the vectors normalized or standardized by the generator, an anomaly based on said each of the vectors and the learning result. The limitations of generating vectors…so as to normalize or standardize the vectors, learn the predetermined vectors to output a learning result, as drafted, are processes that, under broadest reasonable interpretation, covers the recitation of mathematical relationships which falls within the “Mathematical concepts” grouping of abstract ideas. Additionally, the limitation of detecting, for each of the vectors normalized or standardized by the generator, an anomaly based on said each of the vectors and the learning result…, under the broadest reasonable interpretation, covers performance of the limitation in the mind or pen and paper which falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements – “feature value generation device”, “measuring devices”, and “the processing circuitry”. Thus, the elements in the claim are recited at a high level of generality (i.e. as a generic processor performing a generic computer function of generating an index) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim further recites: the target being a system including a plurality of measuring devices that sample the data items within the system, the feature value generation device being connected to each of the plurality of measuring devices and the processing circuitry is configured to collect the data items from the measuring devices; This limitation is a mere data gathering step and thus is an insignificant extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim as a whole is directed to an abstract idea.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of utilizing feature value generation device, measuring devices, and the processing circuitry to perform the steps of the claimed process amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the limitation of collecting data items from the measuring devices is well-understood, routine, and conventional, as evidenced by Breitbart et al. (“Efficiently Monitoring Bandwidth and Latency in IP Networks” pg. 933, § Introduction, ¶1-2). This limitation therefore remains insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more. Even when considered in combination, these additional elements are mere instructions to apply an exception using a generic computer component and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 2, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the processing circuitry normalizes metrics of a generated vector by dividing each of the metrics by a maximum value of the metrics in the set of predetermined vectors. This limitation recites additional mathematical concepts in addition to the judicial exception identified in the rejection of claim 1, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 
Regarding claim 3, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the processing circuitry standardizes metrics of a generated vector, based on a mean and a standard deviation of the metrics in the set of predetermined vectors. This limitation recites additional mathematical concepts in addition to the judicial exception identified in the rejection of claim 1, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 4, 
Step 1 Analysis: Claim 4 is directed to a process, which falls within one of the four statutory categories. 
Step 2A Prong 1 Analysis: Claim 4 recites, in part, generating vectors whose elements are feature values of data items collected at a plurality of timings from a target of anomaly detection, so as to normalize or standardize the vectors based on a set of predetermined vectors, learning the predetermined vectors so as to output a learning result and to detect, for each of the vectors normalized or standardized by the generator, an anomaly based on said each of the vectors and the learning result. The limitations of generating vectors…so as to normalize or standardize the vectors, learn the predetermined vectors to output a learning result, as drafted, are processes that, under broadest reasonable interpretation, covers the recitation of mathematical relationships which falls within the “Mathematical concepts” grouping of abstract ideas. Additionally, the limitation a detecting step of detecting, for each of the vectors normalized or standardized by the generating, an anomaly based on said each of the vectors and the learning result…, under the broadest reasonable interpretation, covers performance of the limitation in the mind or pen and paper which falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements – “computer”,  “feature value generation device”, “measuring devices”, and “the processing circuitry”. Thus, the elements in the claim are recited at a high level of generality (i.e. as a generic processor performing a generic computer function of generating an index) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim further recites: the target being a system including a plurality of measuring devices that sample the data items within the system, the feature value generation device being connected to each of the plurality of measuring devices and the processing circuitry is configured to collect the data items from the measuring devices; This limitation is a mere data gathering step and thus is an insignificant extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim as a whole is directed to an abstract idea.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of utilizing a computer, feature value generation device, measuring devices, and the processing circuitry to perform the steps of the claimed process amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the limitation of collecting data items from the measuring devices is well-understood, routine, and conventional, as evidenced by Breitbart et al. (“Efficiently Monitoring Bandwidth and Latency in IP Networks” pg. 933, § Introduction, ¶1-2). This limitation therefore remains insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more. Even when considered in combination, these additional elements are mere instructions to apply an exception using a generic computer component and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 5, the rejection of claim 4 is further incorporated, and further, the claim recites: wherein the generating normalizes metrics of a generated vector by dividing each of the metrics by a maximum value of the metrics in the set of predetermined vectors. This limitation recites additional mathematical concepts in addition to the judicial exception identified in the rejection of claim 4, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 6, the rejection of claim 4 is further incorporated, and further, the claim recites: wherein the generating standardizes metrics of a generated vector, based on a mean and a standard deviation of the metrics in the set of predetermined vectors. This limitation recites additional mathematical concepts in addition to the judicial exception identified in the rejection of claim 4, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 7, the rejection of claim 4 is further incorporated, and further, the claim recites: A non-transitory computer-readable recording medium having a program stored thereon for causing a computer to execute the feature value generation method as claimed in claim 4. The claim recites the same method as claim 4 and thus recites a judicial exception as noted in the rejection of claim 4.
The claim does recite the additional element of “a non-transitory computer-readable recording medium”, however it does not amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception, for the reasons set forth in connection with the rejection of claim 4 above. The claim is not patent eligible.

Regarding claim 8, the rejection of claim 5 is further incorporated, and further, the claim recites: A non-transitory computer-readable recording medium having a program stored thereon for causing a computer to execute the feature value generation method as claimed in claim 5. The claim recites the same method as claim 5 and thus recites a judicial exception as noted in the rejection of claim 5.
The claim does recite the additional element of “a non-transitory computer-readable recording medium”, however it does not amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception, for the reasons set forth in connection with the rejection of claim 4 above. The claim is not patent eligible.

Regarding claim 9, the rejection of claim 6 is further incorporated, and further, the claim recites: A non-transitory computer-readable recording medium having a program stored thereon for causing a computer to execute the feature value generation method as claimed in claim 6. The claim recites the same method as claim 6 and thus recites a judicial exception as noted in the rejection of claim 6.
The claim does recite the additional element of “a non-transitory computer-readable recording medium”, however it does not amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception, for the reasons set forth in connection with the rejection of claim 4 above. The claim is not patent eligible.

Regarding claim 10, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the system is a network that is constituted with multiple nodes being connected with each other, in which packets are transmitted and received between the nodes to provide predetermined services. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 11, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the data items to be collected include MIB (Management Information Base) data, flow data by NetFlow, and CPU utilization. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurada et al. ("Anomaly Detection Using Autoencoders with Nonlinear Dimensionality Reduction", cited by Applicant in the IDS filed 07/29/2019, hereinafter "Sakurada") in view of Breitbart et al. ("Efficiently Monitoring Bandwidth and Latency in IP Networks", hereinafter "Breitbart").
Regarding claim 1, Sakurada teaches A feature value generation device comprising: 
processing circuitry configured to (Sakurada implies use of processors and memory: “When compared to kernel PCA, the autoencoder and denoising autoencoder performed either better or the same as kernel PCA. Kernel PCA, however, requires heavy computation. By using autoencoders, we don’t need to hold all the training samples and we can avoid memory intensive kernel computation.” [pg. 4, § 5.2 Real Data, ¶2]) generate vectors whose elements are feature values of data items collected at a plurality of timings from a target of anomaly detection (“We set three parameters σ, ρ and β to 28, 10 and 8/3 respectively. According to Eq. 4, first we generated the vector z(t) = (z1(t) z2(t) z3(t))T. We sampled 1000 vectors by running this simulation for 100[s] with the sampling rate 0.1[s], with the small observation noise and system transition noise. To generate the anomalous data, after sampling we flipped the values from z3(850) to z3(1000) horizontally so that z3 aligns in reverse chronological order after 850th.” [pg. 3, § 4.1 Artificial Data, ¶1]), so as to normalize or standardize the vectors based on a set of predetermined vectors (“We divided 1000 samples into two, which are 700 training samples {x(1), x(2), ..., x(700)} and 300 test samples {x(701), x(702), ..., x(1000)}, with the latter half of the test samples including anomalies. Fig. 2 shows the distribution of the 1000 vectors of z and the data of x after normalized to a mean of zero and a variance of 1” [pg. 3, § 4.1 Artificial Data, ¶1]), 
learn the predetermined vectors so as to output a learning result (“In the training phase, we have normal data as training set {x(1), x(2), . . . , x(m)}. Assuming each data sample x(i) ∈ RD is represented by a vector of D different variables. We compress the data into lower dimensional latent subspace and reproduce the output {xˆ(1), xˆ(2), . . . , xˆ(m)} so that the reconstruction error in Eq. 1 becomes small.” [pg. 2, § 3.1 Anomaly Detection by Dimensionality Reduction, ¶2; Examiner interprets inputting training samples into an autoencoder to be equivalent to learning the predetermined vectors. A learning result would correspond to the reconstructed output.]); and 
detect, for each of the vectors normalized or standardized by the generator, an anomaly based on said each of the vectors and the learning result, wherein the set of predetermined vectors is a set of vectors with which no anomaly is detected by the processing circuitry (“After we determine the subspace, in the test phase, we project test data into the subspace and reconstruct the original data. We use the reconstruction error shown in Eq. 1 as the anomaly score. The reconstruction error has low values if test samples are normal instances that satisfy the normal correlation learned during the test phase, while the error becomes large with anomalous samples.” [pg. 2, § 3.1 Anomaly Detection by Dimensionality Reduction, ¶3; Examiner is interpreting using the reconstruction error to detect if a training sample is “normal” to be equivalent with when no anomaly is detected by the detector.]), and the set of vectors is updated in accordance with no anomaly being detected by the processing circuitry (“We regard each data sample at each time index as independent, i.e., we disregard time sequence. Although the performance is already good enough without temporal information, we can add the information by giving autoencoders a data vector including current as well as past samples, and see how it improves the performance.” [pg. 4, § 6. Conclusion and Future Work, ¶2; Examiner interprets giving autoencoders a data vector with past samples to check for improvement in performance to be equivalent to the set of vectors being updated.]).
However Sakurada fails to explicitly teach the target being a system including a plurality of measuring devices that sample the data items within the system, the feature value generation device being connected to each of the plurality of measuring devices and the processing circuitry is configured to collect the data items from the measuring devices;
Breitbart teaches the target being a system including a plurality of measuring devices that sample the data items within the system (“In our approach for measuring latency, explicitly routed probes are transmitted along paths originating at the NOC (i.e., node v0). (We discuss source routing and IP encapsulation, the two mechanisms within IP for controlling the path traversed by a packet in more detail in Section IV-D.) The round-trip latency of a single path pi is measured by sending the following two probe packets” [pg. 939, § A. Overview and Problem Formulation, ¶1]), the feature value generation device being connected to each of the plurality of measuring devices (“
    PNG
    media_image1.png
    183
    348
    media_image1.png
    Greyscale
” [pg. 934, § II System Model and Notation, ¶1; Breitbart discloses a data network with a plurality of “measuring devices” connected with each other.]), and the processing circuitry is configured to collect the data items from the measuring devices (“More specifically, we propose effective, low-overhead strategies for collecting the following utilization statistics as a function of time:... . Such large ISP installations are typically characterized by high resource-utilization levels, which means that scalable monitoring strategies that minimize the impact of collecting utilization information on the underlying network are of the essence. This is especially true since this information needs to be collected periodically (e.g., every fifteen minutes) in order to continuously monitor the state and evolution of the network.” [pg. 934, left col, ¶2-5; Data would be collected from the routers(measuring devices)]);
Sakurada and Breitbart are both in the same field of endeavor of machine learning and thus are analogous. Sakurada discloses an anomaly detection system using autoencoders. Breitbart discloses a method to efficiently monitor bandwidth and latency in IP networks. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sakurada’s anomaly detection method by using measuring devices to collect network information as taught by Breitbart. One would have been motivated to make this modification in order to efficiently monitor network utilization and performance. [Abstract, Breitbart]

	Regarding claim 4, Sakurada discloses A feature value generation method executed by a computer (Sakurada implies use of processors and memory: “When compared to kernel PCA, the autoencoder and denoising autoencoder performed either better or the same as kernel PCA. Kernel PCA, however, requires heavy computation. By using autoencoders, we don’t need to hold all the training samples and we can avoid memory intensive kernel computation.” [pg. 4, § 5.2 Real Data, ¶2]), the method comprising: 
generating vectors whose elements are feature values of data items collected at a plurality of timings from a target of anomaly detection (“We set three parameters σ, ρ and β to 28, 10 and 8/3 respectively. According to Eq. 4, first we generated the vector z(t) = (z1(t) z2(t) z3(t))T. We sampled 1000 vectors by running this simulation for 100[s] with the sampling rate 0.1[s], with the small observation noise and system transition noise. To generate the anomalous data, after sampling we flipped the values from z3(850) to z3(1000) horizontally so that z3 aligns in reverse chronological order after 850th.” [pg. 3, § 4.1 Artificial Data, ¶1]) so as to normalize or standardize the vectors based on a set of predetermined vectors (“We divided 1000 samples into two, which are 700 training samples {x(1), x(2), ..., x(700)} and 300 test samples {x(701), x(702), ..., x(1000)}, with the latter half of the test samples including anomalies. Fig. 2 shows the distribution of the 1000 vectors of z and the data of x after normalized to a mean of zero and a variance of 1” [pg. 3, § 4.1 Artificial Data, ¶1]); 
learning the predetermined vectors so as to output a learning result (“In the training phase, we have normal data as training set {x(1), x(2), . . . , x(m)}. Assuming each data sample x(i) ∈ RD is represented by a vector of D different variables. We compress the data into lower dimensional latent subspace and reproduce the output {xˆ(1), xˆ(2), . . . , xˆ(m)} so that the reconstruction error in Eq. 1 becomes small.” [pg. 2, § 3.1 Anomaly Detection by Dimensionality Reduction, ¶2; Examiner interprets inputting training samples into an autoencoder to be equivalent to learning the predetermined vectors. A learning result would correspond to the reconstructed output.]); and 
detecting, for each of the vectors normalized or standardized by the generating, an anomaly based on said each of the vectors and the learning result, wherein the set of predetermined vectors is a set of vectors with which no anomaly is detected by the detecting step (“After we determine the subspace, in the test phase, we project test data into the subspace and reconstruct the original data. We use the reconstruction error shown in Eq. 1 as the anomaly score. The reconstruction error has low values if test samples are normal instances that satisfy the normal correlation learned during the test phase, while the error becomes large with anomalous samples.” [pg. 2, § 3.1 Anomaly Detection by Dimensionality Reduction, ¶3; Examiner is interpreting using the reconstruction error to detect if a training sample is “normal” to be equivalent with when no anomaly is detected by the detector.]), and is updated in accordance with no anomaly being detected by the detecting step (“We regard each data sample at each time index as independent, i.e., we disregard time sequence. Although the performance is already good enough without temporal information, we can add the information by giving autoencoders a data vector including current as well as past samples, and see how it improves the performance.” [pg. 4, § 6. Conclusion and Future Work, ¶2; Examiner interprets giving autoencoders a data vector with past samples to check for improvement in performance to be equivalent to the set of vectors being updated.]).
However Sakurada fails to explicitly teach the target being a system including a plurality of measuring devices that sample the data items within the system, the feature value generation device being connected to each of the plurality of measuring devices and the processing circuitry is configured to collect the data items from the measuring devices;
Breitbart teaches the target being a system including a plurality of measuring devices that sample the data items within the system (“In our approach for measuring latency, explicitly routed probes are transmitted along paths originating at the NOC (i.e., node v0). (We discuss source routing and IP encapsulation, the two mechanisms within IP for controlling the path traversed by a packet in more detail in Section IV-D.) The round-trip latency of a single path pi is measured by sending the following two probe packets” [pg. 939, § A. Overview and Problem Formulation, ¶1]), the feature value generation device being connected to each of the plurality of measuring devices (“
    PNG
    media_image1.png
    183
    348
    media_image1.png
    Greyscale
” [pg. 934, § II System Model and Notation, ¶1; Breitbart discloses a data network with a plurality of “measuring devices” connected with each other.]), and the processing circuitry is configured to collect the data items from the measuring devices (“More specifically, we propose effective, low-overhead strategies for collecting the following utilization statistics as a function of time:... . Such large ISP installations are typically characterized by high resource-utilization levels, which means that scalable monitoring strategies that minimize the impact of collecting utilization information on the underlying network are of the essence. This is especially true since this information needs to be collected periodically (e.g., every fifteen minutes) in order to continuously monitor the state and evolution of the network.” [pg. 934, left col, ¶2-5; Data would be collected from the routers(measuring devices)]);
Sakurada and Breitbart are both in the same field of endeavor of machine learning and thus are analogous. Sakurada discloses an anomaly detection system using autoencoders. Breitbart discloses a method to efficiently monitor bandwidth and latency in IP networks. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sakurada’s anomaly detection method by using measuring devices to collect network information as taught by Breitbart. One would have been motivated to make this modification in order to efficiently monitor network utilization and performance. [Abstract, Breitbart]

Regarding claim 7, Sakurada discloses A non-transitory computer-readable recording medium having a program stored thereon for causing a computer to execute the feature value generation method (Sakurada implies use of processors and memory: “When compared to kernel PCA, the autoencoder and denoising autoencoder performed either better or the same as kernel PCA. Kernel PCA, however, requires heavy computation. By using autoencoders, we don’t need to hold all the training samples and we can avoid memory intensive kernel computation.” [pg. 4, § 5.2 Real Data, ¶2]) as claimed in claim 4 (See rejection of claims 1 and 4 with the combination of Sakurada/Breitbart).
	
	Regarding claim 10, Sakurada/Breitbart teaches The feature value generation device as claimed in claim 1, where Breitbart teaches wherein the system is a network that is constituted with multiple nodes being connected with each other (“
    PNG
    media_image1.png
    183
    348
    media_image1.png
    Greyscale
” [pg. 934, § II System Model and Notation, ¶1]), in which packets are transmitted and received between the nodes to provide predetermined services (“Path latencies for a given (sub)set of (possibly overlapping) source-destination paths in the network. Once again, knowledge of the delays that packets experience along certain routes is important, e.g., in determining effective communication paths for applications with low-latency QoS requirements or dynamically routing the clients of a replicated service to their “closest” replica” [pg. 934, § 2. Path latencies; See also: “This flow information essentially consists of the paths along which packets get routed in the network and can be computed using routing protocol control information (e.g., the link-state database in OSPF or label switched paths in MPLS). In this section, we demonstrate how knowledge of the traffic flows in our directed network graph G can be exploited in conjunction with flow conservation to further reduce the required SNMP overhead for monitoring link bandwidth.  [pg. 937, § B.2 Exploiting Knowledge of Network Flows]).
Sakurada and Breitbart are both in the same field of endeavor of machine learning and thus are analogous. Sakurada discloses an anomaly detection system using autoencoders. Breitbart discloses a method to efficiently monitor bandwidth and latency in IP networks. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sakurada’s anomaly detection method by using measuring devices to collect network information as taught by Breitbart. One would have been motivated to make this modification in order to efficiently monitor network utilization and performance. [Abstract, Breitbart]

	Regarding claim 11, Sakurada/Breitbart teaches The feature value generation device as claimed in claim 10, where Breitbart teaches wherein the data items to be collected include MIB (Management Information Base) data (“An IP router is typically managed by activating an SNMP agent on that router. Over time, the SNMP agent collects various operational statistics for the router which are stored in the router’s SNMP Management Information Base (MIB) and can be dispatched (on demand or periodically) to the NOC site” [pg. 935, § III. Monitoring Link and Flow Bandwidth]), flow data by NetFlow (“For flow-bandwidth monitoring, RMON [1] or NetFlow agents [2] can be enabled on routers to measure the number of data packets shipped through any of the router’s interfaces between specific pairs of source-destination IP addresses” [pg. 935, right col, ¶4]), and CPU utilization (“Bandwidth usage for a given (sub)set of (a) links, and (b) aggregate packet flows between ingress-egress routers in the network. Link-bandwidth utilization information is obviously critical for a number of network management tasks, such as identifying and relieving congestion points in the network. Flow-bandwidth usage, on the other hand, provides bandwidth utilization data at a finer granularity which can be invaluable, e.g., for usage-based customer billing and Service Level Agreement (SLA) verification.” [pg. 934, Bandwidth usage; Use of routers implies CPU utilization.]).
Sakurada and Breitbart are both in the same field of endeavor of machine learning and thus are analogous. Sakurada discloses an anomaly detection system using autoencoders. Breitbart discloses a method to efficiently monitor bandwidth and latency in IP networks. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sakurada’s anomaly detection method by using measuring devices to collect network information as taught by Breitbart. One would have been motivated to make this modification in order to efficiently monitor network utilization and performance. [Abstract, Breitbart]

Claims 2, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurada in view of Breitbart and further in view of Limthong ("Real-Time Computer Network Anomaly Detection Using Machine Learning Techniques", hereinafter "Limthong").

Regarding claim 2, Sakurada/Breitbart teaches The feature value generation device as claimed in claim 1, however fails to explicitly teach wherein the processing circuitry normalizes metrics of a generated vector by dividing each of the metrics by a maximum value of the metrics in the set of predetermined vectors.
Limthong teaches wherein the processing circuitry normalizes metrics of a generated vector by dividing each of the metrics by a maximum value of the metrics in the set of predetermined vectors (“For our feature scaling process, we normalized the wide range of different features into a standard range of 0 to 1. We scaled features according to   
    PNG
    media_image2.png
    114
    328
    media_image2.png
    Greyscale
” [pg. 2-3, § C. Feature Extraction and Feature Scaling, ¶2]).
Sakurada discloses an anomaly detection system using autoencoders. Breitbart discloses a method to efficiently monitor bandwidth and latency in IP networks. Limthong discloses a real-time network anomaly detection system. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sakurada’s/Breitbart’s teachings, specifically Sakurada’s feature normalization method by dividing each of the metrics by a maximum value as taught by Limthong. Normalizing features is a well-known technique in the art and thus one would have been motivated to make this modification in order to normalize a wide range of different features into a standard range. [pg. 2, § C. Feature Extraction and Feature Scaling, ¶2, Limthong]

Regarding claim 5, Sakurada teaches The feature value generation method as claimed in claim 4, however fails to explicitly teach wherein the generating normalizes metrics of a generated vector by dividing each of the metrics by a maximum value of the metrics in the set of predetermined vectors.
Limthong teaches wherein the generating normalizes metrics of a generated vector by dividing each of the metrics by a maximum value of the metrics in the set of predetermined vectors (“For our feature scaling process, we normalized the wide range of different features into a standard range of 0 to 1. We scaled features according to   
    PNG
    media_image2.png
    114
    328
    media_image2.png
    Greyscale
” [pg. 2-3, § C. Feature Extraction and Feature Scaling, ¶2]).
Sakurada discloses an anomaly detection system using autoencoders. Breitbart discloses a method to efficiently monitor bandwidth and latency in IP networks. Limthong discloses a real-time network anomaly detection system. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sakurada’s/Breitbart’s teachings, specifically Sakurada’s feature normalization method by dividing each of the metrics by a maximum value as taught by Limthong. Normalizing features is a well-known technique in the art and thus one would have been motivated to make this modification in order to normalize a wide range of different features into a standard range. [pg. 2, § C. Feature Extraction and Feature Scaling, ¶2, Limthong]

Regarding claim 8, the combination of Sakurada/Breitbart/Limthong teaches A non-transitory computer-readable recording medium having a program stored thereon (Sakurada implies use of processors and memory: “When compared to kernel PCA, the autoencoder and denoising autoencoder performed either better or the same as kernel PCA. Kernel PCA, however, requires heavy computation. By using autoencoders, we don’t need to hold all the training samples and we can avoid memory intensive kernel computation.” [pg. 4, § 5.2 Real Data, ¶2]) for causing a computer to execute the feature value generation method as claimed in claim 5 (See rejection of claim 5).

Claims 3, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurada in view of Breitbart and further in view of Zolotukhin et al. ("Analysis of HTTP Requests for Anomaly Detection of Web Attacks", hereinafter "Zolotukhin").

Regarding claim 3, Sakurada/Breitbart teaches The feature value generation device as claimed in claim 1, however fails to explicitly teach wherein the processing circuitry standardizes metrics of a generated vector, based on a mean and a standard deviation of the metrics in the set of predetermined vectors.
Zolotukhin teaches wherein the processing circuitry standardizes metrics of a generated vector, based on a mean and a standard deviation of the metrics in the set of predetermined vectors (“Entropy values of different parameter distributions can have different scales. In order to standardize the entropy vectors of the training set z-score normalization is used [20]. Using this approach entropy values of the j-th parameter are normalized based on their mean μj and standard deviation σj… These new values are distributed with standard normal distribution, with zero mean and unit standard deviation.” [pg. 409, § D. Aggregated time bin statistics, ¶1-2; Examiner interprets normalizing to be synonymous to standardizing.]).
Sakurada discloses an anomaly detection system using autoencoders. Breitbart discloses a method to efficiently monitor bandwidth and latency in IP networks. Zolotukhin discloses a network anomaly detection system for web attacks. It would have been obvious to one of ordinary skill in the art before the effective filing dates to modify Sakurada’s/Breitbart teachings by standardizing the metrics based off a mean and standard deviation as taught by Zolotukhin. Normalizing features is a well-known technique in the art and thus one would have been motivated to make this modification in order to normalize feature vectors to detect network attacks as an anomaly. [pg. 411, § V. Conclusion, ¶1, Zolotukhin]

Regarding claim 6, Sakurada teaches The feature value generation method as claimed in claim 4, however fails to explicitly teach wherein the generating standardizes metrics of a generated vector, based on a mean and a standard deviation of the metrics in the set of predetermined vectors.
Zolotukhin teaches wherein the generating standardizes metrics of a generated vector, based on a mean and a standard deviation of the metrics in the set of predetermined vectors (“Entropy values of different parameter distributions can have different scales. In order to standardize the entropy vectors of the training set z-score normalization is used [20]. Using this approach entropy values of the j-th parameter are normalized based on their mean μj and standard deviation σj… These new values are distributed with standard normal distribution, with zero mean and unit standard deviation.” [pg. 409, § D. Aggregated time bin statistics, ¶1-2; Examiner interprets normalizing to be synonymous to standardizing.]).
Sakurada discloses an anomaly detection system using autoencoders. Breitbart discloses a method to efficiently monitor bandwidth and latency in IP networks. Zolotukhin discloses a network anomaly detection system for web attacks. It would have been obvious to one of ordinary skill in the art before the effective filing dates to modify Sakurada’s/Breitbart teachings by standardizing the metrics based off a mean and standard deviation as taught by Zolotukhin. Normalizing features is a well-known technique in the art and thus one would have been motivated to make this modification in order to normalize feature vectors to detect network attacks as an anomaly. [pg. 411, § V. Conclusion, ¶1, Zolotukhin]

Regarding claim 9, the combination of Sakurada/Breitbart/Zolotukhin teaches A non-transitory computer-readable recording medium having a program stored thereon (Sakurada implies use of processors and memory: “When compared to kernel PCA, the autoencoder and denoising autoencoder performed either better or the same as kernel PCA. Kernel PCA, however, requires heavy computation. By using autoencoders, we don’t need to hold all the training samples and we can avoid memory intensive kernel computation.” [pg. 4, § 5.2 Real Data, ¶2]) for causing a computer to execute the feature value generation method as claimed in claim 6 (See rejection of claim 6).
Response to Arguments
Applicant's arguments filed 01/06/2022 have been fully considered but they are not persuasive.

Regarding the 35 U.S.C § 101 Rejection:
Applicant appears to assert on pgs. 6-7 that the present amendments make it clear that the claims are directed to an improvement to an existing technological environment. Examiner respectfully disagrees. The claims are not directed to an improvement to a technological environment. It appears that the claims are merely using the plurality of measuring devices as tools to perform the abstract idea. Additionally, collecting data items from measuring devices is well-known, understood, routine, and conventional as noted above in the updated 101 rejection. Therefore, applicant’s arguments are not persuasive. Please see the updated 101 rejection above. 

Regarding the Prior art rejections:
Applicant’s arguments with respect to independent claims 1 and 4 have been considered but are moot because the newly amended limitations are now taught by the newly presented art of Breitbart. Please see the updated 103 rejection above.
Applicant’s arguments with respect to the rejections of the dependent claims have been fully considered but they are not persuasive as they rely upon the allowability of the independent claims.


Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H HOANG whose telephone number is (571)272-8491. The examiner can normally be reached Mon-Fri 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.H.H./Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122